DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0231314 A1.


Claim Objections
Claim 1, 2, 5, 6, 8 – 10, 13, 14 and 16 are objected to because of the following informalities:
Claim 1 line 7, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 1 line 8 – 9, limitation “the color images” should read “the plurality of color images”.
Claim 1 line 10, limitation “the black-and-white characteristic images” should read “the plurality of black-and-white characteristic images”.
Claim 1 line 11 – 12, limitation “the color characteristic images” should read “the plurality of color characteristic images”.
Claim 2 line 2 – 3, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 2 line 7, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 5 line 2 – 3, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 5 line 4, limitation “the color images” should read “the plurality of color images”.
Claim 5 line 7, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 5 line 13, limitation “the color images” should read “the plurality of color images”.
Claim 6 line 1 – 2, limitation “the black-and-white characteristic images” should read “the plurality of black-and-white characteristic images”.
Claim 6 line 2 – 3, limitation “a black-and-white panoramic image” should read “the black-and-white panoramic image”.
Claim 6 line 3, limitation “the color characteristic images” should read “the plurality of color characteristic images”.
Claim 6 line 4, limitation “a color panoramic image” should read “the color panoramic image”.
Claim 6 line 5, limitation “the black-and-white characteristic images” should read “the plurality of black-and-white characteristic images”.
Claim 6 line 6 – 7, limitation “the color characteristic images” should read “the plurality of color characteristic images”.
Claim 8 line 6, limitation “the output panoramic images” should read “the plurality of output panoramic images”.  
Claim 9 line 5, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 9 line 8, limitation “the color images” should read “the plurality of color images”.
Claim 9 line 8 – 9, limitation “the black-and-white characteristic images” should read “the plurality of black-and-white characteristic images”.
Claim 9 line 10 – 11, limitation “the color characteristic images” should read “the plurality of color characteristic images”.
Claim 10 line 3 – 4, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 10 line 9, limitation “the color images” should read “the plurality of color images”.
Claim 13 line 3 – 4, limitation “the black-and-white images” should read “the plurality of black-and-white images”.
Claim 13 line 9, limitation “the color images” should read “the plurality of color images”.
Claim 14 line 2 – 3, limitation “the black-and-white characteristic images” should read “the plurality of black-and-white characteristic images”.
Claim 14 line 4, limitation “the color characteristic images” should read “the plurality of color characteristic images”.
Claim 16 line 5 – 6, limitation “the output panoramic images” should read “the plurality of output panoramic images”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Limitation “a calculating unit determining” in claim 9, and limitations “the calculating unit” in claim 9 – 16.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “a calculating unit determining” in claim 9, and limitations “the calculating unit” in claim 9 – 16, the corresponding disclosure in the specification of present application is recited as: “The ultrasound device 1 comprises an ultrasound probe 10, a calculating unit 20 …” in [0023]; “… the calculating unit 20 performs steps 204-208” in [0031]. However, there is no structural disclosure about the physical component information about the “calculating unit”. There is no disclosure about using a computer, a circuitry, a processor, or any equivalent to perform the calculating function. It is unknown and unclear what kind of structural component is performing the claimed calculating function.
35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. See MPEP 2181.


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

Claim 9 – 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “a calculating unit determining” in claim 9 and limitations “the calculating unit” in claim 9 – 16, since the above limitations invoke claim interpretation under 35 U.S.C. 112(f), the limitations must be interpreted according to the structural disclosure in the specification. However, the corresponding disclosure in the specification of present application is recited as: “The ultrasound device 1 comprises an ultrasound probe 10, a calculating unit 20 …” in [0023]; “… the calculating unit 20 performs steps 204-208” in [0031]. There is no structural disclosure about the physical component information about the “calculating unit”. There is no disclosure about using a computer, a circuitry, a processor, or any equivalent to perform the calculating function. It is unknown and unclear what kind of structural component is performing the claimed calculating function.
Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph). See MPEP 2181.
The invocation of 35 U.S.C. 112(f) does not exempt an applicant from compliance with 35 U.S.C. 112(a) and 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, first and second paragraphs. See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; In re Knowlton, 481 F.2d 1357, 1366, 178 USPQ 486, 493 (CCPA 1973) ("[The sixth paragraph of section 112] cannot be read as creating an exception either to the description requirement of the first paragraph … or to the definiteness requirement found in the second paragraph of section 112. Means-plus-function language can be used in the claims, but the claims must still accurately define the invention."). See MPEP 2181.
In this case, the specification of present application fails to provide adequate structural disclosure with respect to limitation “calculating unit”. Thus, the above limitations invoke 112(f) claim interpretation but there is no written description support for structural disclosure.

Therefore, claim 9 – 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “a plurality of black-and-white images” in claim 7 lines 2 – 3, it is unclear the above plurality of black-and-white images are newly introduced different plurality of images or the same plurality of black-and-white images introduced in claim 1 lines 3 – 4, since claim 7 is dependent on claim 1.
Similarly,  regarding limitation “a plurality of black-and-white images” in claim 7 lines 6 – 7, it is unclear the above plurality of black-and-white images are newly introduced different plurality of images or the same plurality of black-and-white images introduced in claim 1 lines 3 – 4, since claim 7 is dependent on claim 1.


Regarding limitation “a plurality of color images” in claim 7 line 3, it is unclear the above plurality of color images are newly introduced different plurality of images or the same plurality of color images introduced in claim 1 line 4, since claim 7 is dependent on claim 1.
Similarly, regarding limitation “a plurality of color images” in claim 7 line 7, it is unclear the above plurality of color images are newly introduced different plurality of images or the same plurality of color images introduced in claim 1 line 4, since claim 7 is dependent on claim 1.
Thus, the above limitations render claim indefinite, for the purpose of examination, the above limitations are interpreted as the same plurality of color images introduced in claim 1 line 4.

Regarding limitation “a plurality of black-and-white images” in claim 8 line 2, it is unclear the above plurality of black-and-white images are newly introduced different plurality of images or the same plurality of black-and-white images introduced in claim 1 lines 3 – 4, since claim 8 is dependent on claim 7 which is dependent on claim 1.
Thus, the above limitation renders claim indefinite, for the purpose of examination, the above limitation is interpreted as the same plurality of black-and-white images introduced in claim 1 lines 3 – 4.

Regarding limitation “a plurality of color images” in claim 8 line 3, it is unclear the above plurality of color images are newly introduced different plurality of images or the same plurality of color images introduced in claim 1 line 4, since claim 8 is dependent on claim 7 which is dependent on claim 1.
Thus, the above limitation renders claim indefinite, for the purpose of examination, the above limitation is interpreted as the same plurality of color images introduced in claim 1 line 4.

Regarding limitation “a calculating unit determining” in claim 9 and limitations “the calculating unit” in claim 9 – 16, since the above limitations invoke claim interpretation under 35 U.S.C. 112(f), the limitations must be interpreted according to the structural disclosure in the specification. However there is no written description support for structural disclosure. See 112(a) rejection.
35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  section 112]." In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2181.

Thus, the above limitations render claims indefinite. For the purpose of examination, the above limitations of “calculating unit” is interpreted as any reasonable physical component to perform the calculating function.

Regarding limitation “a plurality of black-and-white images” in claim 15 line 2, it is unclear the above plurality of black-and-white images are newly introduced different plurality of images or the same plurality of black-and-white images introduced in claim 9 lines 2 – 3, since claim 15 is dependent on claim 9.
Similarly,  regarding limitation “a plurality of black-and-white images” in claim 15 lines 5 – 6, it is unclear the above plurality of black-and-white images are newly introduced different plurality of images or the same plurality of black-and-white images introduced in claim 9 lines 2 – 3, since claim 15 is dependent on claim 9.
Thus, the above limitations render claim indefinite, for the purpose of examination, the above limitations are interpreted as the same plurality of black-and-white images introduced in claim 9 lines 2 – 3.

Regarding limitation “a plurality of color images” in claim 15 line 3, it is unclear the above plurality of color images are newly introduced different plurality of images or the same plurality of color images introduced in claim 9 line 3, since claim 15 is dependent on claim 9.
claim 15 lines 6 – 7, it is unclear the above plurality of color images are newly introduced different plurality of images or the same plurality of color images introduced in claim 9 lines 2 – 3, since claim 15 is dependent on claim 9.
Thus, the above limitations render claim indefinite, for the purpose of examination, the above limitations are interpreted as the same plurality of color images introduced in claim 9 lines 2 – 3.

Regarding limitation “a plurality of black-and-white images” in claim 16 line 2, it is unclear the above plurality of black-and-white images are newly introduced different plurality of images or the same plurality of black-and-white images introduced in claim 9 lines 2 – 3, since claim 16 is dependent on claim 15 which is dependent on claim 9.
Thus, the above limitation renders claim indefinite, for the purpose of examination, the above limitation is interpreted as the same plurality of black-and-white images introduced in claim 9 lines 2 – 3.

Regarding limitation “a plurality of color images” in claim 16 line 3, it is unclear the above plurality of color images are newly introduced different plurality of images or the same plurality of color images introduced in claim 9 line 3, since claim 16 is dependent on claim 15 which is dependent on claim 9.
Thus, the above limitation renders claim indefinite, for the purpose of examination, the above limitation is interpreted as the same plurality of color images introduced in claim 9 line 3.

Therefore, claim 7 – 16 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (US 6,390,980 B1; published on 05/21/2002) (hereinafter "Peterson").

Regarding claim 1, Peterson discloses a method for generating ultrasonic panoramic image ("… which performs Doppler and/or B mode spatial compounding in accordance with the principles of the present invention." Col.2, Ln.37 - 43; "A method for producing spatially compounded ultrasonic images of motion or flow …" Claim 29; by 
using an ultrasound probe ("A scanhead 10 including an array transducer 12 transmits beams …" Col.2, Ln.37 – 43) to continuously obtain a plurality of black-and-white images ("For B mode imaging the detector 24 will perform amplitude detection of the echo signal envelope." Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from look direction to look direction or frame to frame, for instance." Col.5, Ln.3 - 30; here the plurality look directions result in plurality of frames; see also claim 29; by definition, B-mode is black-and-white image format) and a plurality of color images from an object ("For Doppler imaging the received signals first undergo wall filtering to pass desired Doppler signals …" Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from look direction to look direction or frame to frame, for instance." Col.5, Ln.3 - 30; here the plurality look directions result in plurality of frames; "... and CS is a color {Doppler} frame steered at S degrees." Col.7, Ln.51 – 67);
determining a plurality of black-and-white characteristic images from the black-and-white images and determining a plurality of color characteristic images from the color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the 
stitching the black-and-white characteristic images to form a black-and-white panoramic image and stitching the color characteristic images to form a color panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "After resampling the image frames are compounded by a combiner 36." Col.3, Ln.58 - Col.4, Ln.5; "The compounding process may be performed in estimate data space or in display pixel space." Col.4, Ln.6 - 28; here both the Doppler and B mode signal are processed for compounding); and
overlaying the color panoramic image with the black-and-white panoramic image to form an output panoramic image ("Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 – 28).

Regarding claim 9, Peterson discloses an ultrasound device ("FIG. 1 illustrates in block diagram form an ultrasonic diagnostic imaging system …" Col.2, Ln.37 - 43) comprising:
an ultrasound probe ("A scanhead 10 including an array transducer 12 transmits beams …" Col.2, Ln.37 - 43) continuously obtaining a plurality of black-and-white images ("For B mode imaging the detector 24 will perform amplitude detection of the echo signal envelope." Col.3, Ln.10 - 35; "The digital signal processors 60 can weight the received image data and can resample the image data to spatially align pixels from 
a calculating unit determining a plurality of black-and-white characteristic images from the black-and-white images and determining a plurality of color characteristic images from the color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the resampling process is applied to both Doppler and B mode signals; the resampled frames are interpreted as the characteristic images for both Doppler and B mode signals),
the calculating unit stitching the black-and-white characteristic images to form a black-and-white panoramic image and stitching the color characteristic images to forma color panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "After resampling the image frames 
the calculating unit overlaying the color panoramic image with the black-and-white panoramic image to form an output panoramic image ("Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 - 28); and
a display unit displaying the output panoramic image ("The spatially compounded images, Doppler, B mode, or combined, are processed for display by a video processor 44 and displayed on an image display 50." Col.4, Ln.6 – 28).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 – 5 and 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied in claim 1 and 9 respectively, and further in view of Toyonaga et al. (US 2021/0219961 A1; priority date on 06/19/2018) (hereinafter "Toyonaga").

Regarding claim 2, Peterson teaches all claim limitations, as applied in claim 1, and Peterson further teaches the step of determining a plurality of black-and-white characteristic images from the black-and-white images and determining a plurality of color characteristic images from the color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 
Peterson fails to explicitly teach the steps of determining whether an overlap index between a first black-and-white image and a second black-and-white image in the black-and-white images satisfies a black-and-white predetermined value; when the overlap index between the first black-and-white image and the second black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between a first color image and a second color image in the color images satisfies a color predetermined value; and when the overlap index between the first color image and the second color image satisfies the color predetermined value, setting the first black-and-white image, the second black-and-white image, the first color image and the second color image to be a first black-and-white characteristic image, a second black-and-white characteristic image, a first color characteristic image and a second color characteristic image.
However, in the same field of endeavor, Toyonaga teaches wherein the step of determining a plurality of black-and-white characteristic images from the black-and-white images and determining a plurality of color characteristic images from the color images ("A set of ultrasound images for spatial compounding can be identified and selected from a larger set of ultrasound images." [0042]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images) comprises steps of:
determining whether an overlap index between a first black-and-white image and a second black-and-white image in the black-and-white images satisfies a black-and-between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]);
when the overlap index between the first black-and-white image and the second black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between a first color image and a second color image in the color images satisfies a color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize overlap with the ROI." [0089]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); and
when the overlap index between the first color image and the second color image satisfies the color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize overlap with the ROI." [0089]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson), setting the first black-and-white image, the second black-and-white image, the first color image and the second color image to be a first black-and-white characteristic image, a second black-and-white characteristic image, a first color characteristic image and a second color characteristic image ("A set of ultrasound images for spatial compounding can be identified and selected from a larger set of ultrasound images." [0042]; "With the ROI tracking and image selection block 67, a large data set can be reduced to a manageable amount of data for image registration and angular compounding." [0081]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).

Regarding claim 3, Peterson in view of Toyonaga teaches all claim limitations, as applied in claim 2, and Toyonaga further teaches wherein the overlap index between between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).

Regarding claim 4, Peterson in view of Toyonaga teaches all claim limitations, as applied in claim 2, and Toyonaga further teaches wherein the overlap index between the first color image and the second color image is generated according to a second characteristic algorithm ("The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images; 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).

Regarding claim 5, Peterson in view of Toyonaga teaches all claim limitations, as applied in claim 2, and Peterson further teaches the step of determining a plurality of black-and-white characteristic images from the black-and-white images and determining a plurality of color characteristic images from the color images ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30. The signals applied to processor 30 are initially pre-processed by a preprocessor 32. The pre-processor 32 can preweight the signal samples if desired with a weighting factor ... The pre-processed signal samples may then undergo a resampling process in a resampler 34 ..." Col.3, Ln.36 - 57; the resampled frames are interpreted as the characteristic images for both Doppler and B mode signals).
In addition, Toyonaga teaches wherein the step of determining a plurality of black-and-white characteristic images from the black-and-white images and determining a plurality of color characteristic images from the color images ("A set of ultrasound 
determining whether an overlap index between the second black-and-white image and a third black-and-white image in the black-and-white images satisfies the black-and-white predetermined value ("The computing device 44D of the ultrasound imaging system 40D … The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]; since the process is performed "between ultrasound images", this is interpreted to be between second and third images which is also applied to following cited interpretation);
when the overlap index between the second black-and-white image and the third black-and-white image satisfies the black-and-white predetermined value, determining whether an overlap index between the second color image and a third color image in the color images satisfies the color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize 
when the overlap index between the second color image and the third color image satisfies the color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize overlap with the ROI." [0089]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson), setting the third black-and-white image and the third color image to be a third black-and-white characteristic image and a third color characteristic image ("A set of ultrasound images for spatial compounding can be identified and selected from a larger set of ultrasound images." [0042]; "With the ROI tracking and image selection block 67, a large data set can be reduced to a manageable amount of data for image registration and angular compounding." [0081]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the 

Regarding claim 10, Peterson teaches all claim limitations, as applied in claim 9, except wherein the calculating unit determines whether an overlap index between a first black-and-white image and a second black-and-white image in the black-and-white images satisfies a black-and-white predetermined value; when the overlap index between the first black-and-white image and the second black-and-white image satisfies the black-and-white predetermined value, the calculating unit determines whether an overlap index between a first color image and a second color image in the color images satisfies a color predetermined value; and when the overlap index between the first color image and the second color image satisfies the color predetermined value, the calculating unit sets the first black-and-white image, the second black-and-white image, the first color image and the second color image to be a first black-and-white characteristic image, a second black-and-white characteristic image, a first color characteristic image and a second color characteristic image.
However, in the same field of endeavor, Toyonaga teaches wherein the calculating unit determines whether an overlap index between a first black-and-white image and a second black-and-white image in the black-and-white images satisfies a black-and-white predetermined value ("The computing device 44D of the ultrasound imaging system 40D … The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an 
when the overlap index between the first black-and-white image and the second black-and-white image satisfies the black-and-white predetermined value, the calculating unit determines whether an overlap index between a first color image and a second color image in the color images satisfies a color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize overlap with the ROI." [0089]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); and 
when the overlap index between the first color image and the second color image satisfies the color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).

Regarding claim 11, Peterson in view of Toyonaga teaches all claim limitations, as applied in claim 10, and Toyonaga further teaches wherein the calculating unit generates the overlap index between the first black-and-white image and the second black-and-white image according to a first characteristic algorithm ("The ROI tracking between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).

Regarding claim 12, Peterson in view of Toyonaga teaches all claim limitations, as applied in claim 10, and Toyonaga further teaches wherein the calculating unit generates the overlap index between the first color image and the second color image according to a second characteristic algorithm ("The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]; this selecting process can be applied to both Doppler and B mode images since they are within the category of ultrasound images; the claim limitation does not require the second algorithm to be 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).

Regarding claim 13, Peterson in view of Toyonaga teaches all claim limitations, as applied in claim 10, and Toyonaga further teaches wherein the calculating unit determines whether an overlap index between the second black-and-white image and a third black-and-white image in the black-and-white images satisfies the black-and-white predetermined value ("The computing device 44D of the ultrasound imaging system 40D … The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI. The cross-correlation can indicate whether and by how much ultrasound images can overlap with each other." [0081]; since the process is performed "between ultrasound images", this is interpreted to be between second and third images which is also applied to following cited interpretation);
when the overlap index between the second black-and-white image and the third black-and-white image satisfies the black-and-white predetermined value, the between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize overlap with the ROI." [0089]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson); and
when the overlap index between the second color image and the third color image satisfies the color predetermined value ("The ROI tracking and image selection block 67 can reduce the large number of images from the image aggregation block 65. This can involve determining that images correspond to an ROI and correspond to angles that differ by a threshold amount. The ROI tracking and image selection block 67 can perform a cross-correlation between ultrasound images to determine that images correspond to an ROI." [0081]; "The ROI tracking data is analyzed to determine an angle for the phase array probe to increase and/or maximize overlap with the ROI." [0089]; combined with the teaching of processing both Doppler and B mode images by Peterson, this selecting process can be applied to both Doppler and B mode images in Peterson), the calculating unit sets the third black-and-white image and the third color image to be a third black-and-white characteristic image and a third color characteristic 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the resampling process as taught by Peterson with the image selection for spatial compounding as taught by Toyonaga. By using cross-correlation to determine the overlap degree and therefore selecting the images with maximum overlapping for spatial compounding, it is possible that "a large data set can be reduced to a manageable amount of data for image registration and angular compounding" (see Toyonaga; [0081]).


Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied in claim 1 and 9 respectively, and further in view of Cheng et al. (US 6,540,681 B1; published on 04/01/2003) (hereinafter "Cheng").

Regarding claim 6, Peterson teaches all claim limitations, as applied in claim 1, and Peterson further teaches the step of stitching the black-and-white characteristic images to form a black-and-white panoramic image and stitching the color characteristic images to form a color panoramic image uses a stitching algorithm to stitch the black-and-white characteristic images to form the black-and-white panoramic image and stitch the color characteristic images to form the color panoramic image ("… the Doppler 
Peterson fails to explicitly teach the stitching algorithm comprises one selected from a group consisting of Alpha mixed method, Poisson mixed method and multi-band mixed method.
However, in the same field of endeavor, Cheng teaches the stitching algorithm comprises Alpha mixed method ("… that the above alpha blending algorithm, when applied to successive scan frames in accordance with the preferred embodiments, produces a stable, high-quality extended view output image …" Col.7, Ln.61 - Col.8, Ln.24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spatial compounding as taught by Peterson with the alpha blending algorithm as taught by Cheng. By using the alpha algorithm in producing extended view, it is possible to "output image with decreased speckle, increased signal-to-noise ratio, and enhanced contrast resolution" (see Cheng; Col.7, Ln.61 - Col.8, Ln.24).

Regarding claim 14, Peterson teaches all claim limitations, as applied in claim 9, and Peterson further teaches wherein the calculating unit uses a stitching algorithm to 
Peterson fails to explicitly teach the stitching algorithm comprises one selected from a group consisting of Alpha mixed method, Poisson mixed method and multi-band mixed method.
However, in the same field of endeavor, Cheng teaches the stitching algorithm comprises Alpha mixed method ("… that the above alpha blending algorithm, when applied to successive scan frames in accordance with the preferred embodiments, produces a stable, high-quality extended view output image …" Col.7, Ln.61 - Col.8, Ln.24).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the spatial compounding as taught by Peterson with the alpha blending algorithm as taught by Cheng. By using the alpha algorithm in producing extended view, it is possible to "output image with decreased speckle, increased signal-to-noise ratio, and enhanced contrast resolution" (see Cheng; Col.7, Ln.61 - Col.8, Ln.24).


Claim 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied in claim 1 and 9 respectively, and further in view of Von Behren et al. (US 2005/0033173 A1; published on 02/10/2005) (hereinafter "Von Behren").

Regarding claim 7, Peterson teaches all claim limitations, as applied in claim 1, and Peterson further teaches using the ultrasound probe to continuously obtain a plurality of black-and-white images and a plurality of color images from a first time point to generate a first output panoramic image ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 – 28; "For real-time spatial compounding, where the compounded frames are generated either at the acquisition frame rate or at the display frame rate …" Col.5, Ln.31 – 51); and
using the ultrasound probe to continuously obtain a plurality of black-and-white images and a plurality of color images from a second time point to generate a second output panoramic image (it is indicated that second output panoramic image is generated at different time point: "In this sequence groups of B mode scanlines and Doppler ensembles are alternately acquired in a time interleaved manner." Col.8, Ln.21 - 45; "The frame rate of an image formed by the acquisition sequence of FIG. 7 will be a 
In addition, Von Behren teaches using the ultrasound probe to continuously obtain a plurality of black-and-white images and a plurality of color images from a first time point to generate a first output panoramic image; and using the ultrasound probe to continuously obtain a plurality of black-and-white images and a plurality of color images from a second time point to generate a second output panoramic image ("Multiple volumes are spliced together to visualize larger organs as one composite volume and may provide different levels of compounding. The composite volume may be reacquired multiple times to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; this composite volume as a function of time is applied to both Doppler and B mode images as taught by Peterson, since they are within the category of ultrasound images/volume).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).

Regarding claim 8, Peterson in view of Von Behren teaches all claim limitations, as applied in claim 7, and Peterson further teaches continuously obtaining a plurality of black-and-white images and a plurality of color images from a plurality of different time 
In addition, Von Behren teaches continuously obtaining a plurality of black-and-white images and a plurality of color images from a plurality of different time points to generate a plurality of output panoramic images ("Multiple volumes are spliced together to visualize larger organs as one composite volume and may provide different levels of compounding. The composite volume may be reacquired multiple times to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; this composite volume as a function of time is applied to both Doppler and B mode images as taught by Peterson, since they are within the category of ultrasound images/volume); and
displaying the output panoramic images to form a continuous and dynamic panoramic image ("... to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; "Four-dimensional functional or panoramic images information may be detected and displayed, such as imaging with strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation. B-mode, Doppler or other types of information are used independently or together for the display of the three-dimensional representation." [0047]).


Regarding claim 15, Peterson teaches all claim limitations, as applied in claim 9, and Peterson further teaches wherein the ultrasound probe continuously obtains a plurality of black-and-white images and a plurality of color images from a first time point and the calculating unit generates a first output panoramic image accordingly ("… the Doppler and/or B mode signals are processed by spatial compounding in a processor 30." Col.3, Ln.36 - 57; "Following scan conversion B mode and Doppler images which are temporally proximal and of substantially the same image field may be overlaid to form an image of both compounded B mode image information and compounded Doppler image information." Col.4, Ln.6 – 28; "For real-time spatial compounding, where the compounded frames are generated either at the acquisition frame rate or at the display frame rate …" Col.5, Ln.31 – 51); 
the ultrasound probe continuously obtains a plurality of black-and-white images and a plurality of color images from a second time point and the calculating unit generates a second output panoramic image accordingly (it is indicated that second output panoramic image is generated at different time point: "In this sequence groups of B mode scanlines and Doppler ensembles are alternately acquired in a time interleaved 
In addition, Von Behren teaches wherein the ultrasound probe continuously obtains a plurality of black-and-white images and a plurality of color images from a first time point and the calculating unit generates a first output panoramic image accordingly; the ultrasound probe continuously obtains a plurality of black-and-white images and a plurality of color images from a second time point and the calculating unit generates a second output panoramic image accordingly ("Multiple volumes are spliced together to visualize larger organs as one composite volume and may provide different levels of compounding. The composite volume may be reacquired multiple times to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; this composite volume as a function of time is applied to both Doppler and B mode images as taught by Peterson, since they are within the category of ultrasound images/volume).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).

Regarding claim 16, Peterson in view of Von Behren teaches all claim limitations, as applied in claim 15, and Peterson further teaches wherein the ultrasound probe continuously obtains a plurality of black-and-white images and a plurality of color images from a plurality of different time points, the calculating unit generates a plurality of output panoramic images accordingly (it is indicated that second output panoramic image is generated at different time point: "In this sequence groups of B mode scanlines and Doppler ensembles are alternately acquired in a time interleaved manner." Col.8, Ln.21 - 45; "The frame rate of an image formed by the acquisition sequence of FIG. 7 will be a function of the time required to acquire all of B mode scanlines and Doppler ensembles for one frame or look direction. " Col.9, Ln.4 – 10).
In addition, Von Behren teaches wherein the ultrasound probe continuously obtains a plurality of black-and-white images and a plurality of color images from a plurality of different time points, the calculating unit generates a plurality of output panoramic images accordingly ("Multiple volumes are spliced together to visualize larger organs as one composite volume and may provide different levels of compounding. The composite volume may be reacquired multiple times to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; this composite volume as a function of time is applied to both Doppler and B mode images as taught by Peterson, since they are within the category of ultrasound images/volume), and the display unit ("The display 24 is a CRT, monitor, plasma screen, LCD, projector or other display device ..." [0028]) displays the output panoramic images to forma continuous and dynamic panoramic image ("... to provide an extended field of view 4D imaging {i.e. 3D imaging with the composite volume as a function of time}." [0046]; "Four-dimensional functional or panoramic images information may be detected and displayed, such as imaging with strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation. B-mode, Doppler or other types of information are used independently or together for the display of the three-dimensional representation." [0047]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the real time image compounding as taught by Peterson with the extended field of view 4D imaging as taught by Von Behren. By providing 3D volume as a function of time, it is possible that "strain information or contrast agent perfusion, inflow or outflow information within or as the compound volume three-dimensional representation" can be visualized (see Von Behren; [0047]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793